DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim limitation “<function word> unit configured to <perform function>” (claims 10-19) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the phrase is a well known generic replacement for the phrase “means for” but the claims and specification are ambiguous as to whether this is a means for situation, let alone whether the support for such is in place.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (2014/0,229,976).
For claims 1, 10, 16, Ma teaches a method and system (abstract) for streaming a video (background, summary and claims), the method comprising:
transmitting a request (Para 49) to a server (#106) by a user device (#110) for streaming the video (Para 17);
receiving, from the server, one or more video segments of the video, the one or more video segments are stored in memory of the user device (Paras. 49-52; caching segments);
creating object uniform resource locators (URLs) for each of the one or more video segments (Para. 52; base URLs in the variant manifest are modified to point to the proxy 106 where segments are cached for off-line playback);
transmitting the created object URLs to the server, wherein an in-memory playlist is created on the server including the object URLs of the one or more video segments (Paras. 32, 43);
receiving a playlist URL of the in-memory playlist from the server (Para. 50); and
streaming the one or more video segments of the video to the user device by using the playlist URL (Para 50).
For claims 2, 17, Ma teaches that the server is coupled to a distribution unit for creating the playlist and the playlist URL (Paras. 18-20; BRI of coupled).
For claims 3, 11, 19, Ma teaches that the object URLs for the one or more video segments in the playlist point to the memory of the user device for steaming the one or more video segments (Para. 52).
For claims 4, 12, Ma teaches that the memory on the user device for storing the one or more video segments is a memory space allocated to a web browser application (Para. 30; browser equivalent software for accessing URLs).
For claims 5, 13, Ma teaches that the one or more video segments are streamed in the web browser application and each of the one or more video segments has a specified duration (Para. 29; segments broken to specific durations).
For claim 6, Ma teaches that the video is fetched from a content provider based on the request from the user device (Para. 43, 57).
For claim 7, Ma teaches that the video is a HyperText Transfer Protocol (HTTP)-based live streaming (HLS) video (Para. 17).
For claims 8, 14, 18, Ma teaches that the in-memory playlist is updated based on new video segments received by the user device (Paras 49-52; VOD request based on stored segments includes receiving/trading new segments).
For claims 9, 15, Ma teaches that the in-memory playlist includes one or more bit rates at which the each video segment is played at the user device and/or a sequence in which the each video segments to be played at the user device (Paras. 27-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445